Citation Nr: 1637085	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1950 to July 1970.  He died in December 1997 and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2012, the appellant testified at hearing before a Decision Review Officer (DRO) at the RO and, in August 2014, she and her daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the record.

In December 2014, the Board remanded the case for further development.  In May 2016 and July 2016, the appellant and VA, respectively, added evidence to the record subsequent to the most recent supplemental statement of the case issued in April 2016.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 

FINDINGS OF FACT

1.  The Veteran's certificate of death shows that he died in December 1997 with the immediate cause of death listed as acute respiratory failure due to or as a consequence of chronic obstructive pulmonary disease (COPD).

2.  Resolving all doubt in the appellant's favor, the medical evidence establishes that the Veteran's coronary artery disease substantially contributed to his death.

3.  The Veteran's coronary artery disease is presumptively related to his herbicide exposure during military service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The certificate of death, completed by a Dr. Rollins, shows that the Veteran died in December 1997.  The immediate cause of death was listed as acute respiratory failure due to or as a consequence of COPD.  At the time of his death, the Veteran was not service-connected for any disabilities.  Rather, the appellant asserts that the Veteran's coronary artery disease caused or substantially or materially contributed to his death.

In this regard, the Board notes that the Veteran served on active duty from June 1950 to July 1970, with a tour in the Republic of Vietnam during the Vietnam War.  As such, he is presumed to have been exposed to herbicides coincident with such service.  38 U.S.C.A. § 1116(f).  Furthermore, in August 2010, ischemic heart disease, including coronary artery disease, was added to the list of diseases associated with exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).    

In this case, the Veteran had a well-documented history of coronary artery disease.  Accordingly, the Board presumes that the Veteran's coronary artery disease was related to service.  Therefore, this case turns on whether the Veteran's coronary artery disease was the principal or a contributory cause of his death.  On this point, there are conflicting medical opinions of record.

In August 2012, the appellant submitted a March 2012 letter from Dr. Voyles, the Veteran's treating cardiologist, who indicated that the Veteran's coronary artery disease was a primary factor in his death.

Later that month, a VA examiner opined that the Veteran's ischemic heart disease played no role in his death as his heart disease was stable at that time.

In February 2013, Dr. Rollins, a private physician who signed the Veteran's death certificate, noted the Veteran's previous history of coronary artery disease and stated that the term "acute respiratory failure" did not imply that heart disease was not a contributing factor.  In fact, he indicated that his notes included the Veteran's history of heart disease, and cor pulmonale (right-sided heart failure due to lung disease) in addition to COPD and hypoxia.  

Later that month, Dr. Voyles reported that he reviewed the Veteran's medical records, to include those from his final admission, and noted that he had a significant cardiovascular condition, which would be identified as diastolic heart failure as the result of underlying coronary artery disease, aortic valve disease (aortic stenosis), and hypertension.  Dr. Voyles opined that such cardiac diagnoses and the resulting alteration in heart function (diastolic dysfunction) undoubtedly contributed significantly to chronic respiratory failure, and concluded that the death certificate should have identified the presence of underlying heart disease as a contributing factor in the Veteran's death.

In December 2014, the Board requested an additional medical opinion, in pertinent part, to reconcile the conflicting opinions of record.

In July 2015, the August 2012 VA examiner opined that Dr. Voyles' opinion is clinically unsound because coronary artery disease does not cause diastolic heart failure, but systolic failure.  The VA examiner acknowledged that a non-ischemic heart disease of cor pulmonale, caused by COPD, contributed to the Veteran's death.

In April 2016, Dr. Voyles reasserted his opinion that coronary artery disease caused diastolic dysfunction that significantly contributed to the chronic respiratory failure that led to the Veteran's death.

In July 2016, a new VA examiner agreed with Dr. Voyles' opinion and explained that medical literature refutes the rationale provided by the August 2012/July 2015 VA examiner and shows that ischemic heart disease is a well-established risk factor and contributor to  development of diastolic dysfunction.  The new VA examiner concluded that the Veteran's coronary artery disease was more likely than not a significant contributor to his death.

Although the opinion offered by the August 2012/July 2015 VA examiner is at odds with those of Dr. Voyles and the July 2016 VA examiner, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  Consequently, the evidence with respect to whether the Veteran's coronary artery disease substantially contributed to his death is in equipoise.  As such, resolving all doubt in the appellant's favor, the Board finds that the Veteran's coronary artery disease, which is presumed to be due to his exposure to herbicides while on active duty, caused or substantially or materially contributed to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


